[Cite as In re M.B., 2011-Ohio-981.]


                                       COURT OF APPEALS
                                   GUERNSEY COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



IN THE MATTER OF:                                JUDGES:
                                                 Hon. Sheila G. Farmer, P.J.
M.B., A.B., K.B., K.B.                           Hon. Julie A. Edwards, J.
                                                 Hon. Patricia A. Delaney, J.

                                                 Case No. 10CA000035

                                                 OPINION




CHARACTER OF PROCEEDING:                      Appeal from the Court of Common Pleas,
                                              Juvenile Division, Case No. 09JC619



JUDGMENT:                                     Affirmed




DATE OF JUDGMENT ENTRY:                       March 4, 2011




APPEARANCES:

For Appellant                                 For Appellee

MICHAEL GROH                                  AMBER D. WOOTTON
919 Wheeling Avenue                           139 West 8th Street
Cambridge, OH 43725                           P.O. Box 640
                                              Cambridge, OH 43725
Guernsey County, Case No. 10CA000035                                                  2

Farmer, P.J.

      {¶1}     On October 14, 2009, appellee, the Guernsey County Children Services

Board, filed a complaint for temporary custody of M. B. born August 9, 1995, A. B. born

June 15, 2001, K. B. born February 3, 2004, and K. B. born November 20, 2005,

alleging the children to be neglected and/or dependent.      Mother of the children is

appellant, Christina Boles. Fathers are James Boles (M. B.), James Broadwater (A. B.),

and Jack Taylor (K. B. and K. B.). Appellee had been involved with the family since

March 19, 2009.

      {¶2}     A hearing was held on October 15, 2009. By journal entry filed October

23, 2009, the trial court found the children to be dependent, and granted temporary

custody of the children to appellee.

      {¶3}     On March 23, 2010, appellee filed a motion for permanent custody based

upon the parents' failure to comply with the case plan. Hearings were held on June 22,

and September 14, 2010. By journal entry filed September 20, 2010, the trial court

terminated the parents' parental rights and granted permanent custody of the children to

appellee.

      {¶4}     Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                            I

      {¶5}     "THE   TRIAL    COURT     COMMITTED       PREJUDICIAL      ERROR      IN

TERMINATING THE PARENTAL RIGHTS OF CHRISTINA BOLES WITHOUT MAKING

A CONSIDERATION OF THE ENUMERATED FACTORS OF O.R.C. § 2151.414 ON

THE RECORD."
Guernsey County, Case No. 10CA000035                                                       3


                                               I

       {¶6}      Appellant claims the trial court erred in awarding permanent custody of the

children to appellee because the journal entry is devoid of any of the best interest

factors enumerated in R.C. 2151.414(D)(1). We disagree.

       {¶7}      We note appellant does not challenge the trial court's finding of

dependency, but only challenges the decision on best interests.

       {¶8}      R.C. 2151.414(B)(1) enables a trial court to grant permanent custody if the

court determines by clear and convincing evidence that it is in the best interest of the

child. "Clear and convincing evidence" is "that measure or degree of proof which is

more than a mere 'preponderance of the evidence,' but not to the extent of such

certainty as is required 'beyond a reasonable doubt' in criminal cases, and which will

produce in the mind of the trier of facts a firm belief or conviction as to the facts sought

to be established." Cross v. Ledford (1954), 161 Ohio St. 469, paragraph three of the

syllabus.

       {¶9}      R.C. 2151.414(D)(1) sets out the factors relevant to determining the best

interests of the child. Said section states relevant factors include, but are not limited to,

the following:

       {¶10} "(a) The interaction and interrelationship of the child with the child's

parents, siblings, relatives, foster caregivers and out-of-home providers, and any other

person who may significantly affect the child;

       {¶11} "(b) The wishes of the child, as expressed directly by the child or through

the child's guardian ad litem, with due regard for the maturity of the child;
Guernsey County, Case No. 10CA000035                                                     4


        {¶12} "(c) The custodial history of the child, including whether the child has been

in the temporary custody of one or more public children services agencies or private

child placing agencies for twelve or more months of a consecutive twenty-two-month

period***;

        {¶13} "(d) The child's need for a legally secure permanent placement and

whether that type of placement can be achieved without a grant of permanent custody

to the agency;

        {¶14} "(e) Whether any of the factors in divisions (E)(7) to (11) of this section

apply in relation to the parents and child."

        {¶15} Appellant argues the trial court's decision failed to make any findings of

fact other than a passing reference to the testimony presented during the hearing. We

note no request was made for findings of fact and conclusions of law pursuant to R.C.

2151.414(C).

        {¶16} Admittedly, the trial court's September 20, 2010 journal entry is brief:

        {¶17} "The case worker was sworn and testimony was presented into evidence.

The GAL and the CASA Volunteer presented their reports and the parties were afforded

the opportunity to cross examine the GAL and the CASA volunteer.

        {¶18} "Based upon the evidence presented to a clear and convincing evidence

standard this Court finds that the best interest of these children dictate that the motion

should be granted, that these children should have some permanency in their lives and

that they cannot or should not be returned to their parent's custody or none of the

parents will be able to regain custody of these children within a reasonable period of

time.
Guernsey County, Case No. 10CA000035                                                     5


      {¶19} "It is the order of this Court that all parental rights, privileges, and

obligations of the parents with M.D., A.B., K.B., and K.B. are terminated as of the 14th

day of September, 2010. The GCCS made reasonable efforts to reunite the children

with their parents but the best interest of the children dictates that the Permanent

custody of the children be placed with the GCCS so that the children may be placed for

adoption."

      {¶20} The trial court's decision found the children needed permanency in their

lives (as appellee had been involved with the family since March of 2009), and they

could not be returned to their parents within a reasonable amount of time. The trial

court found this decision was supported by clear and convincing evidence.

      {¶21} Father of M. B. never had case plan requirements as he was not a part of

the family and suffered from several medical conditions that prohibited him from taking

care of himself or a child. T. at 129. The remaining two fathers failed to complete the

case plan. T. at 16, 54, 65, 137-141, 143-144, 146-148. Appellant also was non-

compliant with the case plan, and she maintained inconsistent contact with appellee

regarding visitation for a six month period. T. at 130-136, 145-146, 149. Appellee's

caseworker opined that permanent custody was in the children's best interests:

      {¶22} "A. At this time I believe it's in their best interest to remain in the custody

of the agency, to be in the permanent custody of the agency and gain some

permanency in their lives. This case has been open for 21 months. There has been no

progress. In fact, the case - - the situation in the family has gotten worse as the case

goes on and these children, they need some permanency. They need to know what

tomorrow is for them.
Guernsey County, Case No. 10CA000035                                                 6


      {¶23} "***

      {¶24} "A. Like I said, the case has been open for 21 months. The girls have

been in foster care for 14 months. The boys have been in foster care for 13 months.

There's been no progress with the parents regarding mental health concerns, drug and

alcohol concerns, safety in their home, stable homes. I don't believe in a short amount

of time or in a reasonable amount of time that that's going to occur when it hasn't

occurred in the past 21 months." T. at 155-156.

      {¶25} The depth of the evidence was in fact conceded by appellant's trial

counsel at the close of appellee's case. T. at 201.

      {¶26} The guardian ad litem's report filed June 21, 2010 also recommended

permanent custody of the children to appellee.

      {¶27} Upon review, we find the trial court had before it clear and convincing

evidence to determine permanency to appellee was in the children's best interest.

      {¶28} The sole assignment of error is denied.
Guernsey County, Case No. 10CA000035                                          7


      {¶29} The judgment of the Court of Common Pleas of Guernsey County, Ohio,

Juvenile Division is hereby affirmed.

By Farmer, P.J.

Edwards, J. and

Delaney, J. concur.




                                        _s/ Sheila G. Farmer__________________




                                        _s/ Julie A. Edwards__________________




                                        _s/ Patricia A. Delaney________________

                                                       JUDGES

SGF/sg 216
Guernsey County, Case No. 10CA000035                                              8


           IN THE COURT OF APPEALS FOR GUERNSEY COUNTY, OHIO

                            FIFTH APPELLATE DISTRICT




IN THE MATTER OF:                         :
                                          :
M.B., A.B., K.B., K.B.                    :
                                          :
                                          :        JUDGMENT ENTRY
                                          :
                                          :
                                          :        CASE NO. 10CA000035




       For the reasons stated in our accompanying Memorandum-Opinion, the

judgment of the Court of Common Pleas of Guernsey County, Ohio, Juvenile Division is

affirmed. Costs to appellant.




                                          s/ Sheila G. Farmer__________________




                                          _s/ Julie A. Edwards__________________




                                          _s/ Patricia A. Delaney________________

                                                          JUDGES